UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year end December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromN/AtoN/A Commission File Number 1-5046 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Con-way Retirement Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Con-way Inc. 2211 Old Earhart Road, Suite 100 Ann Arbor, MI48105 CON-WAY RETIREMENT SAVINGS PLAN Financial Statements and Supplemental Schedule December31, 2011 and 2010 (With Report of Independent Registered Public Accounting Firm) CON-WAY RETIREMENT SAVINGS PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits – December31, 2011 and 2010 2 Statement of Changes in Net Assets Available for Benefits – Year ended December31, 2011 3 Notes to Financial Statements 4 Supplemental Schedule: ScheduleH, Line4i – Schedule of Assets (Held at End of Year) as of December31, 2011 12 Signatures 13 Exhibit Index 14 Report of Independent Registered Public Accounting Firm To the Con-way Inc. Administrative Committee Con-way Retirement Savings Plan We have audited the accompanying statements of net assets available for benefits of the Con-way Retirement Savings Plan (the “Plan”) as of December 31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the year ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The accompanying supplemental schedule, Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2011, is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Perkins & Company, P.C. Portland, Oregon June 25, 2012 1 CON-WAY RETIREMENT SAVINGS PLAN Statements of Net Assets Available for Benefits December 31, 2011 and 2010 Assets: Investments, at fair value: Shares in registered investment companies $ $ Common trust funds 252,612,921 Con-way Common Stock 202,834,237 238,398,088 Total investments 1,164,486,400 1,222,028,187 Net assets held in 401(h) account 41,220,081 40,596,807 Receivables: Participant contributions 250,060 258,754 Con-way contributions 11,578,865 8,589,367 Notes receivable from participants 89,322,294 84,106,032 Total receivables 101,151,219 92,954,153 Cash 286,274 656,222 Total assets 1,307,143,974 1,356,235,369 Liabilities: Amounts related to obligation of 401(h) account ) ) Net assets available for benefits $ $ See accompanying notes to financial statements. 2 CON-WAY RETIREMENT SAVINGS PLAN Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2011 Additions: Participant contributions $ Con-way contributions 36,900,508 Rollover contributions 405,018 Dividend and interest income 20,367,152 Total additions 123,416,044 Deductions: Distributions to participants ) Net depreciation in fair value of investments ) Transfer to Con-way Personal Savings Plan ) Transfer to Con-way Puerto Rico Savings Plan ) Administrative expenses ) Total deductions ) Net decrease ) Net assets available for benefits, December 31, 2010 1,315,638,562 Net assets available for benefits, December 31, 2011 $ See accompanying notes to financial statements. 3 Description of Plan The following description of the Con-way Retirement Savings Plan (thePlan or RSP) is provided for general information purposes only. Participants should refer to the Con-way Employee Benefits Plan Description or the Plan document for more complete information. The term “Con-way” or “Company” refers to Con-way Inc. and subsidiaries. (a) General The Con-way sponsored Plan is a defined contribution plan with profit-sharing, salary deferral and employee stock ownership plan (ESOP) features and is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended. The Plan is intended to qualify under Section 401(a) of the Internal Revenue Code (the Code). The plan also provides medical benefits for retired participants, as described below. Overall responsibility for administering the Plan rests with the Con-way Inc. Administrative Committee (theCommittee), which is appointed by the Chief Executive Officer of Con-way. The Plan’s trustee, T. Rowe Price (theTrustee), is responsible for the management and control of the Plan’s assets, which are held in individual participant investment accounts (collectively known as the Trust). Con-way has designated a portion of the ESOP feature of the Plan to be a money purchase pension plan and added medical benefits for retired participants, as described in note3, Retiree Health Savings Account. In December 2011, Con-way established the Con-way Puerto Rico Savings Plan.Account balances of participants in the Con-way Retirement Savings Plan, who were residing in Puerto Rico, were transferred out of the Con-way Retirement Savings Plan into the Con-way Puerto Rico Savings Plan. Effective January 1, 2012, the Con-way Retirement Savings Plan was amended to exclude participation of Con-way employees residing in Puerto Rico. (b) Eligibility Effective January 1, 2010, Con-way amended the Plan to limit participation to those employees participating as of December 31, 2009. (c) Contributions Participantsmay contribute up to 50% of their eligible compensation subject to certain limitations. The plan provides for Matching contributions equal to 50% of the first six percent of eligible compensation that participants contribute to the plan, Basic contributions that range from 3% to 5% of eligible compensation depending on years of service, and Transition contributions that range from 1% to 3% of the participants’ eligible compensation, depending on the participants’ combined age and years of service as of December 31, 2006.Effective in April 2009, the Matching and Transition contributions were suspended and the Basic contribution was limited to no more than 3% of an employee’s eligible compensation.Con-way prospectively reinstated the Basic and Transition contributions to their prior levels in the fourth quarter of 2011.The Matching contributions have not been reinstated. Con-way’s contributions to the Plan for the year ended December 31, 2011 consisted of both cash contributions and non-cash contributions.Non-cash contributions consisted of $8,717,682 of Con-way Common Stock. The minimum funding requirements of the money purchase portion of the plan have been met. 4 (d) Participant Accounts The Plan allows participants to select any one or more of the investment funds established under the Plan in which contributions can be invested. As with balances in other invested funds, participants may transfer Con-way’s contributions to investments other than Con-way equity. A separate account is maintained for each participant of the Plan. Allocations of Con-way’s contributions are based upon a percentage of participant contributions or compensation, as described above. Allocations of net Plan earnings are based upon participant account balances, as defined. Participants are only entitled to the vested benefits. (e) Vesting Participants’ contributions plus earnings thereon vest immediately. The Basic and Transition contributions vest immediately. Con-way’s Matching contributions vest after two years of service with Con-way. If the employee is terminated prior to two years of service, the Matching contributions are forfeited. Forfeited balances are used to reduce future Con-way contributions. At December31, 2011 and 2010, forfeitures totaling $33,000 and $75,000, respectively, were available to reduce future contributions. In 2011, Con-way contributions were reduced by $180,000 from forfeited nonvested accounts. (f) Notes Receivable from Participants The Plan has a loan provision allowing participants access to funds. Loans can be no less than $1,000 and cannot exceed the lesser of $50,000 or 50% of a participant’s vested account balance (subject to administrative adjustment to assure compliance with the 50% limit). Loans can be made for a term not to exceed4-1/2years. Loans outstanding at December31, 2011 bear interest at rates ranging from 4.25% to 10.50%. Principal and interest are paid ratably through payroll deductions. Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. (g) Payments and Benefits Participants can receive a total distribution from their accounts upon death or termination of employment. Disabled participants can receive a partial distribution of their accounts, provided they qualify for benefits under Con-way’s long-term disability coverage. Other types of withdrawals are permitted by the Plan in limited situations. Participants can elect to have their accounts distributed in a single lump sum or in a series of substantially equal annual installments, as defined by the Plan. Distributions will be made in cash except participant accounts invested in Con-way Common Stock can, at the direction of the participant, be paid in shares. 5 (h) Plan Termination Although Con-way has no current intention to terminate the Plan, it may do so at any time by resolution of the Board of Directors. In the event that the Plan is terminated, the net assets of the Plan shall be distributed to participants in the amount credited to their accounts. Summary of Significant Accounting Policies (a) Basis of Accounting The accompanying financial statements have been prepared using the accrual method of accounting. (b) Investments The Plan offers various investments in securities that are generally exposed to various risks, such as interest-rate, credit and overall market-volatility risks. Investments are reported at fair value. Due to the risk associated with certain investment securities, it is reasonably possible that the value of investment securities will change and that such changes could materially affect amounts reported in the statements of net assets available for benefits. (c) Income Recognition The annual change in market value, including realized gains and losses, is reported in net appreciation (depreciation) in fair value of investments in the accompanying statement of changes in net assets available for benefits. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Purchases and sales of securities are recorded on the trade-date basis. (d) Operating Expenses During 2011, administrative expenses of the Plan were paid by Con-way and by Plan participants. Participant payments of administrative expenses were collected in administrative fees through a reduction in certain funds’ net asset value and paid directly to the Trustee. Certain funds also charge investment management fees in accordance with each fund’s prospectus, through a reduction in the funds’ net asset value. (e) Payment of Benefits Benefits paid to participants are recorded upon distribution. (f) Estimates Con-way makes estimates and assumptions when preparing the financial statements in conformity with U.S.generally accepted accounting principles (GAAP). These estimates and assumptions affect the amounts reported in the accompanying financial statements and notes. Actual results could differ from those estimates. 6 (g) New Accounting Standards In May 2011, the FASB issued an amendment to the accounting standards related to fair value measurements and disclosure requirements that result in a consistent definition of fair value and common requirements for the measurement and disclosure of fair value between GAAP and International Financial Reporting Standards.This standard provides certain amendments to the existing guidance on the use and application of fair value measurements and maintains a definition of fair value that is based on the notion of exit price.This standard will become effective for the Plan on January 1, 2012 and is not expected to have a material impact on the Plan’s financial statements and disclosures. In January 2010, the FASB issued an amendment to the accounting standards related to the disclosure about an entity’s use of fair value measurements.The amended standards require entities to provide enhanced disclosures about transfers into and out of the Level 1 (fair value determined based on significant other observable inputs) classifications; provide separate disclosures about purchases, sales, issuances and settlements relating to the tabular reconciliation of beginning and ending balances of the Level 3 (fair value determined based on significant unobservable inputs) classifications; and provide greater disaggregation for each class of assets and liabilities that use fair value measurement.Except for the detailed Level 3 roll-forward disclosures, the amendment was effective for the Plan as of January 1, 2010.The adoption of these provisions of the amendment did not have a material effect on the Plan’s disclosures. Retiree Health Savings Account The Plan includes a medical benefit that funds a portion of the postretirement obligation for retirees and their beneficiaries in accordance with Section401(h) of the Code. A separate account has been established and maintained in the Plan for the net assets related to the medical benefit (the401(h) account). In accordance with Code Section401(h), the Plan’s investments in the 401(h) account may not be used for, or diverted to, any other purpose other than providing health benefits for retirees and their beneficiaries. Plan participants do not contribute to the 401(h) account and do not direct the investment choices. Employer contributions to the 401(h) account are determined annually at the discretion of Con-way and are subject to certain limitations as defined by the Code. Upon reaching age45, completing five or more years of service and completing 1,000 or more paid hours of service in the Plan year, each noncontractual employee is eligible for a retiree medical allocation with respect to that Plan year. Retiree medical allocations for each 401(h) Plan participant are equal, except for allocations to participants retiring in the current plan year, for whom the allocation will be a pro-rata portion of the amount allocated to other participants based on the number of quarters employed in the year of retirement. Benefits to individual participants are limited to the total accumulated retiree medical allocation, plus interest credited quarterly and based on the five-year Treasury Constant Maturity rate as published by the Federal Reserve Board. In order to access their benefit balance during retirement, a participant must be at least age55 with at least 10years of service at retirement, or be at least age65 at retirement. Any remaining unclaimed benefit will be forfeited to the Plan upon a participant’s death or termination of employment prior to retirement eligibility. The fair value of the Plan assets held in the 401(h) account at December 31, 2011 and 2010, were $41,220,081 and $40,596,807, respectively.These assets represent shares of registered investment companies and are classified as Level 1 fixed income within the fair value hierarchy. 7 Fair-Value Measurements Assets and liabilities reported at fair value are classified in one of the following three levels within the fair-value hierarchy: Level1 – Quoted market prices in active markets for identical assets or liabilities Level2 – Observable market-based inputs or unobservable inputs that are corroborated by market data Level3 – Unobservable inputs that are not corroborated by market data 8 The following table summarizes the valuation of Plan assets within the fair-value hierarchy: December 31, 2011 Level 1 Level 2 Level 3 Total Shares in registered investment companies U.S. large company growth $ $
